DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 20 remain pending in the application and have been fully considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 refers to the “upper region arranged in the cylinder head” but the specifications and drawings identify an upper region located at the top of the cylinder block (see Figs 4 – 5). For examination purposes, the Examiner will regard the upper region as claimed to be arranged at the top end of the cylinder bridge.
Claims 2 – 9 are rejected for being dependent on a rejected base claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 19, as best understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Biebrich et al. (DE 4117112 C1).
Regarding Claim 1:
Briebrich et al. teaches an assembly, comprising: a cylinder head (11) and a cylinder block (2) of an internal combustion engine of a motor vehicle, wherein the cylinder head and the cylinder block jointly form two or more cylinders (Fig 2), which are at least partially cooled via coolant in a cooling jacket (3) arranged in the cylinder block of the internal combustion engine, wherein the cylinders each comprise an upper region arranged in the cylinder head and a lower region situated below the upper region in the cylinder block (Fig 1); and a cylinder bridge (5) arranged directly between two cylinders, wherein a first coolant 
	Regarding Claim 2:
Biebrich et al. teaches the first coolant channel and the second coolant channel fluidly couple the cooling jacket to a coolant manifold (8 and 13), wherein the coolant manifold is arranged in the cylinder head (via 13).
	Regarding Claim 3:
Biebrich et al. teaches the first coolant channel fluidly couples an upper region of the cooling jacket to the manifold and the second coolant channel fluidly couples a lower region of the cooling jacket to the manifold, wherein the upper region is vertically higher than the lower region relative to a direction of gravity (Fig 1).
	Regarding Claim 4:
Biebrich et al. teaches each cylinder of the two or more cylinders comprises a cylinder axis which corresponds to a central axis of a cylinder, wherein a first inlet of the first coolant channel and a second inlet of the second coolant channel are arranged along a line, wherein the line is oriented parallel to the cylinder axis (Fig 1).
	Regarding Claim 5:
Biebrich et al. teaches the second coolant channel is shaped as an obliquely inclined passage bore (Fig 1).
	Regarding Claim 6:

	Regarding Claim 7:
Biebrich et al. teaches the first coolant channel is more curved than the second coolant channel (Fig 1).
	Regarding Claim 8:
In accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has not been given patentable weight.  Please note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product, i.e. the cylinder block, does not depend on its method of production, i.e. manufacturing using aluminum. In re Thorpe, 227 USPQ 964, 966 (Federal Circuit 1985).
	Regarding Claim 9:
Biebrich et al. teaches the two or more cylinders are free of a cylinder liner (Figs 1 and 2).
	Regarding Claim 10:
Biebrich et al. teaches an engine, comprising: a cylinder head (11) and a cylinder block (2) shaping a plurality of cylinders (1); a cylinder bridge (5) is arranged between directly adjacent cylinders of the plurality of cylinders, wherein the cylinder bridge comprises a first coolant channel (6) and a second coolant channel (7), wherein the first coolant channel extends from an upper region of the cylinder bridge to a coolant manifold (8 and 13), and wherein the second coolant channel extends from a lower region of the cylinder bridge to the coolant manifold (Fig 1).
	Regarding Claim 11:
Biebrich et al. teaches the first coolant channel and the second coolant channel fluidly couple a coolant jacket (3) to the coolant manifold.
	Regarding Claim 12:
Biebrich et al. teaches the first coolant channel and the second coolant channel are completely separate, and wherein coolant in the first coolant channel does not mix with coolant in the second coolant channel (Fig 1).
	Regarding Claim 13:
Biebrich et al. teaches a length of the first coolant channel is less than a length of the second coolant channel (Fig 1).
	Regarding Claim 14:
Biebrich et al. teaches a curvature of the first coolant channel is greater than a curvature of the second coolant channel (Fig 1).
	Regarding Claim 15:
Biebrich et al. teaches a first coolant channel angle of the first coolant channel is less than a second coolant channel angle of the second coolant channel, wherein the first coolant channel angle and the second coolant channel angle are measured relative to a central cylinder axis (Fig 1).
	Regarding Claim 16:
Biebrich et al. teaches the second coolant channel delivers coolant to a more distal portion of the cylinder bridge than the first coolant channel relative to a coolant jacket (Fig 1).
	Regarding Claim 17:
Biebrich et al. teaches the first coolant channel and the second coolant channel receive coolant from the coolant jacket along an axis parallel to a cylinder axis, and wherein the first coolant channel receives coolant from a vertically higher portion of the coolant jacket than the second coolant channel (Fig 1).
	Regarding Claim 18:
Biebrich et al. teaches an engine system, comprising: a cylinder head (11) and a cylinder block (2) shaping a plurality of cylinders (1); a cylinder bridge (5) is arranged between directly adjacent cylinders of the plurality of cylinders, wherein the cylinder bridge comprises a first coolant channel (6) and a second coolant channel (7), wherein the first coolant channel extends from an upper region of the cylinder bridge to a coolant manifold (8 and 13), and wherein the second coolant channel extend from a lower region of the cylinder bridge to the coolant manifold, and wherein a length of the first coolant channel is less than a length of the second coolant channel (Fig 1).
	Regarding Claim 19:
Biebrich et al. teaches the first coolant channel and the second coolant channel conduct coolant in a direction at least partially opposite gravity (Fig 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Biebrich et al. (DE 4117112 C1) and in view of Yamamoto (US 2013/0333658).
Regarding Claim 20:
	Biebrich et al. is silent to a cylinder liner.
	However, Yamamoto teaches a similar engine comprising a cylinder liner (112).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to provide the liner of Yamamoto in the engine of Biebrich et al. in order to stabilize the cylinders within the engine.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG T TRAN whose telephone number is (571)270-1899.  The examiner can normally be reached on Mon - Fri 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LONG T TRAN/Primary Examiner, Art Unit 3747